Title: To James Madison from Levett Harris, 8 November 1807
From: Harris, Levett
To: Madison, James



Sir,
St Petersburg 27 Oct. 8 Nov. 1807.

I have this moment received the inclosed most important declaration of this Government, which I hasten to transmit to Cronstadt to be forwarded by the only American Vessel remaining, & which is on the moment of departure.  I shall write particularly by next post via Holland when a duplicate will be forwarded.
His Excellency Count Romanzoff has communicated the same in a note to me by order of the Emperor, with a request to forward the inclosed by the earliest oppy.  I have the honor to be with great respect Sir, your Most Obed Sert.

Levett Harris

